ORDER
PER CURIAM:
Following a jury trial, Appellant Cher-valdric Williams was convicted in the Circuit Court of Platte County of one count of statutory rape in the second degree under § 566.034, RSMo, and one count of statutory sodomy in the second degree under § 566.064, RSMo. Williams was sentenced to four years in prison on each count, with the sentences ordered to run consecutive*776ly. Williams appeals. He argues that the trial court abused its discretion in excluding evidence of the victim’s sexual contact with her ex-boyfriend following her encounter with Williams. We affirm. Be-v cause a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).